277 S.W.3d 354 (2009)
Michael PURSIFULL, Appellant,
v.
BRAUN PLASTERING COMPANY, INC., Respondent,
Treasurer of the State of Missouri Custodian of the 2nd Injury Fund, Respondent.
No. WD 69231.
Missouri Court of Appeals, Western District.
February 24, 2009.
Scott P. Holwitt, St. Louis, MO, for appellant.
Jeff F. Stigall, Kansas City, Christina Hammers, Springfield, MO, for respondent.
*355 Before DIV II: SMART, P.J., HARDWICK and WELSH, JJ.

ORDER
PER CURIAM.
Michael Pursifull appeals from the denial of his workers' compensation claim by the Labor and Industrial Relations Commission. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the Final Award Denying Compensation. Rule 84.16(b).